THE THIRTEENTH COURT OF APPEALS

                                     13-14-00618-CV


                          In the Interest of C.M.R., Minor Child


                                  On Appeal from the
                  County Court at Law No. 5 of Nueces County, Texas
                         Trial Cause No. 2014-FAM-60148-5


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant, although he is exempt

from payment due to his inability to pay costs.

      We further order this decision certified below for observance.

November 25, 2014